Exhibit 10.3

EXECUTION COPY

LIMITED GUARANTY

This LIMITED GUARANTY, dated as of November 26, 2008 (the “Limited Guaranty”),
is issued by AmeriCredit Corp., a Texas corporation (the “Guarantor”), to Wells
Fargo Bank, National Association (“Wells Fargo”), in its capacity as Trust
Collateral Agent (in such capacity, the “Trust Collateral Agent”) under the
Indenture dated as of November 17, 2008 (the “Indenture”) by and between
AmeriCredit Automobile Receivables Trust 2008-2 (the “Issuer”) and Wells Fargo
as Trust Collateral Agent and as Indenture Trustee, for the benefit of the
holders of the Class B Notes (as defined below) issued pursuant to the Indenture
(the “Subject Class B Noteholders”) and the Class C Notes (as defined below)
issued pursuant to the Indenture (the “Subject Class C Noteholders” and,
together with the Subject Class B Noteholders, the “Subject Noteholders”).

WHEREAS, pursuant to that certain Sale and Servicing Agreement dated as of
November 17, 2008 (the “Sale and Servicing Agreement”), by and among the Issuer,
AFS SenSub Corp., as seller (the “Seller”), AmeriCredit Financial Services,
Inc., as servicer (the “Servicer”), and Wells Fargo as Trust Collateral Agent
and as backup servicer (in such capacity, the “Backup Servicer”), the Seller has
agreed to sell to the Issuer a portfolio of receivables arising in connection
with motor vehicle retail installment sale contracts made by the Servicer or
acquired by the Servicer through motor vehicle dealers and third party lenders;
and

WHEREAS, pursuant to the Indenture the Issuer will issue certain notes,
including the $50,645,000 10.75% Class B Asset Backed Notes (the “Class B
Notes”) and the $72,581,000 13.15% Class C Asset Backed Notes (the “Class C
Notes” and, together with the Class B Notes, the “Subject Notes”) backed by such
receivables; and

WHEREAS, payments of principal and of interest on the Subject Notes will be made
pursuant to the terms of the Sale and Servicing Agreement; and

WHEREAS, in order to induce the Subject Noteholders to purchase the Subject
Notes, the Guarantor will extend this Limited Guaranty to the Trust Collateral
Agent in favor of the Subject Noteholders; and

WHEREAS, all capitalized terms used in this Limited Guaranty which are not
expressly defined herein, shall have the meanings ascribed to such terms in the
Sale and Servicing Agreement.

NOW THEREFORE, in consideration of the Subject Noteholders’ purchase of the
Subject Notes and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Guarantor, intending to be
legally bound, hereby covenants and agrees as follows:

SECTION 1. Scope of Guaranty. (a) Subject to Section 1(b), the Guarantor hereby
irrevocably, absolutely and unconditionally guarantees to the Trust Collateral
Agent on behalf of the Subject Class B Noteholders the prompt payment of any
shortfall in the payment of the full amounts described in clauses (vii) and
(ix) of Section



--------------------------------------------------------------------------------

5.7(a) of the Sale and Servicing Agreement that would be received by the Subject
Class B Noteholders on any Distribution Date (the “Guaranteed Class B
Obligations”). All such payments of all Guaranteed Class B Obligations will be
made in accordance with the terms of Section 5.5 of the Sale and Servicing
Agreement.

(b) Notwithstanding anything contained herein to the contrary, the amount that
is payable and eligible to be drawn pursuant to this Limited Guaranty on any
Distribution Date to fund the payment of Guaranteed Class B Obligations shall
not exceed the positive difference, if any, of (i) $50,000,000 minus (ii) all
amounts drawn hereunder on all prior Distribution Dates to fund the payment of
Guaranteed Class B Obligations minus (iii) all amounts drawn hereunder on all
prior Distribution Dates to fund the payment of Guaranteed Class C Obligations
(as defined below) minus (iv) all amounts that were paid by the Servicer on all
prior Distribution Dates, or are payable on such Distribution Date, pursuant to
Section 3.2(c) of the Sale and Servicing Agreement.

(c) Subject to Section 1(d), the Guarantor hereby irrevocably, absolutely and
unconditionally guarantees to the Trust Collateral Agent on behalf of the
Subject Class C Noteholders the prompt payment of any shortfall in the payment
of the full amounts described in clauses (x) and (xii) of Section 5.7(a) of the
Sale and Servicing Agreement that would be received by the Subject Class C
Noteholders on any Distribution Date (the “Guaranteed Class C Obligations” and,
together with the Guaranteed Class B Obligations, the “Guaranteed Obligations”).
All such payments of all Guaranteed Class C Obligations will be made in
accordance with the terms of Section 5.5 of the Sale and Servicing Agreement.

(d) Notwithstanding anything contained herein to the contrary, the amount that
is payable and eligible to be drawn pursuant to this Limited Guaranty on any
Distribution Date to fund the payment of Guaranteed Class C Obligations shall
not exceed the positive difference, if any, of (i) $50,000,000 minus (ii) all
amounts drawn hereunder on all prior Distribution Dates to fund the payment of
Guaranteed Class B Obligations minus (iii) all amounts eligible to be drawn
hereunder on such Distribution Date pursuant to Section 1(a) to fund the payment
of Guaranteed Class B Obligations minus (iv) all amounts drawn hereunder on all
prior Distribution Dates to fund the payment of Guaranteed Class C Obligations
minus (v) all amounts that were paid by the Servicer on all prior Distribution
Dates, or are payable on such Distribution Date, pursuant to Section 3.2(c) of
the Sale and Servicing Agreement.

SECTION 2. Guarantor’s Obligations Unconditional. The Guarantor hereby
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Sale and Servicing Agreement, regardless of any Law now or
hereafter in effect in any jurisdiction affecting any such terms or the rights
of the Trust Collateral Agent or the Subject Noteholders with respect to any
such obligations. The obligations and liabilities of the Guarantor under this
Limited Guaranty shall be absolute and unconditional irrespective of (1) any
lack of validity or enforceability of any of the Guaranteed Obligations, the
Sale and Servicing Agreement, the Indenture, any other Basic Documents, or any
other documents related to any of the foregoing, (2) any change in the time,
manner or place of payment of, or in any other term in respect of, all or any

 

2



--------------------------------------------------------------------------------

of the Guaranteed Obligations, or any other amendment or waiver of or consent to
any departure from the Sale and Servicing Agreement, the Indenture, any other
Basic Documents or any other document or instrument executed in connection with
or related to the Guaranteed Obligations, or (3) any other circumstances whether
or not similar to the foregoing which might otherwise constitute a defense
available to, or a discharge of, the other parties to the Sale and Servicing
Agreement or any other guarantor in respect of the Guaranteed Obligations, or
the Guarantor in respect of this Limited Guaranty.

This Limited Guaranty is an irrevocable, continuing guaranty and shall remain in
full force and effect until the payment in full of all the Guaranteed
Obligations. This Limited Guaranty shall continue to be effective or shall be
reinstated, as the case may be, if at any time any payment, or any part thereof,
of any of the Guaranteed Obligations is rescinded or must otherwise be returned
by the Trust Collateral Agent upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Issuer or otherwise, all as though such
payment had not been made.

This Limited Guaranty is a guaranty of payment and not of collection. The
obligations and liabilities of the Guarantor under this Limited Guaranty shall
not be conditioned or contingent upon the pursuit by the Trust Collateral Agent
or any other Person at any time of any right or remedy against any other party
to any Basic Document or any other Person which may be or become liable in
respect of all or any part of the Guaranteed Obligations, or against any assets
securing the payment of the Guaranteed Obligations or guarantee for the
Guaranteed Obligations or right of setoff with respect to the Guaranteed
Obligations.

The Guarantor hereby consents that, without the necessity of any reservation of
rights against the Guarantor and without notice to or further assent by the
Guarantor, any demand for payment of any of the Guaranteed Obligations made by
the Trust Collateral Agent may be rescinded by the Trust Collateral Agent and
any of the Guaranteed Obligations continued after such rescission.

SECTION 3. Waivers. The Guarantor hereby waives (1) notice of or proof of
reliance by the Trust Collateral Agent or the Subject Noteholders upon this
Limited Guaranty or acceptance of this Limited Guaranty, (2) notice of the
incurrence of any Guaranteed Obligations under the Sale and Servicing Agreement
or the renewal, extension or accrual of any Guaranteed Obligations, (3) notice
of any actions taken by the Trust Collateral Agent or any other Person under any
Basic Document or any other agreement or instrument relating to the Guaranteed
Obligations, (4) all other notices, demands and protests, and all other
formalities of every kind in connection with the enforcement of the Guaranteed
Obligations or of the obligations of the Guarantor under this Limited Guaranty,
the omission of or delay in which, but for the provisions of this Section, might
constitute grounds for relieving the Guarantor of its obligation under this
Limited Guaranty, (5) any requirement that the Trust Collateral Agent protect,
secure, perfect or insure any lien on any property subject thereto or exhaust
any right or take any action against any Person or any assets securing the
payment of the Guaranteed Obligations and (6) any objection to any properly
entered amendments to the Sale and Servicing Agreement or any other Basic
Documents.

 

3



--------------------------------------------------------------------------------

SECTION 4. Subrogation. The Guarantor will not exercise any rights which it may
acquire by way of subrogation under this Limited Guaranty, whether acquired by
any payment made under this Limited Guaranty, or by any setoff or application of
funds of the Guarantor, by the Trust Collateral Agent or otherwise, until the
payment in full of the Guaranteed Obligations. If any amount shall be paid to
the Guarantor on account of such subrogation rights at any time when all of the
Guaranteed Obligations and all such other expenses shall not have been paid in
full, such amount shall be held in trust for the benefit of the Trust Collateral
Agent, shall be segregated from the other funds of the Guarantor and shall
forthwith be paid over to the Trust Collateral Agent to be credited and applied
in whole or in part by the Trust Collateral Agent against the Guaranteed
Obligations, whether matured or unmatured, and all such other expenses in
accordance with the terms of the Sale and Servicing Agreement and the other
Basic Documents.

SECTION 5. Representations and Warranties. The Guarantor represents and warrants
that:

(i) The Guarantor is duly organized, validly existing and in good standing under
the laws of the State of Texas, and has the full corporate power and authority
to execute, deliver and perform the terms of this Limited Guaranty.

(ii) This Limited Guaranty has been duly authorized, executed and delivered and
constitutes the legal, valid and binding obligations of the Guarantor,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws.

(iii) The execution, delivery and performance of this Limited Guaranty will not
result in any breach of, constitute a default under, or result in the creation
of any encumbrance in respect of any property of the Guarantor pursuant to its
certificate of incorporation or its by-laws, or any agreement, instrument,
judgment, decree, order, statute, rule, law or regulation applicable to the
Guarantor or by which it is bound.

(iv) No consent, approval or authorization of, or declaration or filing with,
any governmental authority or any third party is required for the valid
execution, delivery and performance by the Guarantor of this Limited Guaranty.

 

4



--------------------------------------------------------------------------------

SECTION 6. Notices. Any notices, demands or communications required or permitted
hereunder shall be in writing and sufficiently given if delivered in person or
sent by certified or registered mail, return receipt requested, postage prepaid
or faxed (effective upon transmission if answerback confirmed) as follows:

If to the Guarantor

AmeriCredit Corp.

801 Cherry Street, Suite 3900

Fort Worth, Texas 76102

Attention: Chief Financial Officer

Telephone: (817) 302-7000

Facsimile: (817) 336-9519

If to the Trust Collateral Agent:

Wells Fargo Bank, National Association

Sixth Street and Marquette Avenue, MAC N9311-161

Minneapolis, Minnesota 55479

Attention: Corporate Trust Office

Changes in the respective addresses to which such notices may be directed may be
made from time to time by any party by written notice to the other party.

SECTION 7. Further Assurances. The Guarantor hereby agrees to execute and
deliver all such instruments and to take all such action as the Trust Collateral
Agent may from time to time reasonably request in order to effectuate fully the
purposes of this Limited Guaranty.

SECTION 8. Governing Law. This Limited Guaranty shall be construed in accordance
with the laws of the State of New York, without regard to the conflict of laws
provisions thereof.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Limited Guaranty to be
executed as of the day and year first above written.

 

AMERICREDIT CORP. By:  

 

Name:   Title:  